Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a course control device, system or method operating: in a case where the one or more wireless devices are in a failure state, if an in-premise course located within the wireless communication range of a wireless device other than the one or more wireless devices among the two or more of the plurality of wireless devices is available, the course processor changes the in-premise course of the second station to which the course control target train proceeds, and allows the course control target train to proceed to the in-premise course after the change, according to independent claims 31, 41, 45 or 51; on a basis of at least one type of state selected from among the failure state of the wireless devices, the failure state of the on-board device that controls the preceding train, and the stationary state of the preceding train, the course controller sets a period during which the course control target train is prevented from proceeding to the course, according to independent claims 32, 42, 46 or 52; wherein the course controller prevents the course control target train from proceeding to a departure course at the first station toward the second station in a case where one or more wireless devices arranged at the second station among the plurality of wireless devices are in a failure state, according to independent claims 33, 43, 47 or 53; and in a case where an on-board device is in a failure state, the on-board device being mounted in a preceding train preceding the course control target train on the track and located at the second station, the on-board device being configured to control the preceding train on a basis of information acquired via the wireless devices, according to independent claims 35, 44, 49 or 55.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/DONALD J WALLACE/Primary Examiner, Art Unit 3665